Citation Nr: 1444625	
Decision Date: 10/07/14    Archive Date: 10/16/14	

DOCKET NO.  10-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has received to reopen a claim of entitlement to service connection for a back disorder, characterized as lumbar radiculopathy and/or lumbar osteoarthritis.

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a right shoulder disability, characterized as rotor cuff tendinitis/impingement syndrome.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, with additional duty in the United States Army Reserves.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of December 2009, June 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that, in February 2013, the Veteran's representative, a private attorney, filed a motion with the Board to withdraw for good cause as the Veteran's representative before VA.  See 38 C.F.R. § 20.204 (2013).  The Board granted that motion in February 2013, and informed the Veteran by correspondence dated in March 2013.  The Board further informed the Veteran that he had 30 days to elect a new representative, and that, if after 30 days, he failed to notify the Board that he had elected a new representative, the Board would proceed with his appeal on the assumption that he wished to represent himself.  To date, the Veteran has failed to notify the Board that he has elected a new representative.  Accordingly, the Board will proceed on the assumption that the Veteran wishes to represent himself in the current appeal.

This case was previously before the Board in May 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.



REMAND

As noted in the Board's prior remand of May 2013, the Veteran's claims file is a rebuilt folder.  Moreover, service treatment records corresponding to the Veteran's period of service from November 1963 to November 1965 are unavailable.  Significantly, while there are currently on file various service treatment records dating from the Veteran's period of Army Reserve service from October 1974 to January 1988, it is unclear at this time whether the service treatment records in question date from a period or periods of active or inactive duty for training.  Inasmuch as some of those records show indications of hearing loss and a back disorder, an attempt to verify the Veteran's Army Reserve duty will be undertaken prior to a final adjudication of his claims for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and any appropriate Army Reserve Bureau, as well as the Defense Finance and Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification whether such service was active duty, active duty for training, or inactive duty for training.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service.  (i.e., what service periods were paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty training service, etc.)  Following verification of the aforementioned service, the AOJ should attempt to obtain any additional service treatment records dating from the aforementioned periods of active duty, active duty for training, or inactive duty for training.  All such records, once obtained, should be made a part of the Veteran's claims folder.  If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must them be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2013, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

3.  Should the aforementioned development result in the receipt of additional service treatment records and/or examination reports, the AOJ should undertake all additional development, including the scheduling of appropriate VA examinations, prompted by such evidence.  Moreover, all such information, once obtained, should be made a part of the Veteran's claims folder.

To the extent the aforementioned development results in the rendering of a nexus opinion or opinions, a complete rationale must be provided for any such opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned evidence to ensure that it is in complete compliance with this REMAND, and that the examiner(s) have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for the disabilities at issue.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





